Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/17/2022.
Information Disclosure Statement
3. The information disclosure statement (1DS} submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 197, Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4. Claims 9 and 13 are allowed. 
5. Claims 10-12 and 14-16 are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 02/17/2022 were fully considered and found to be persuasive. 
The closet prior art of record Minagawa (US 2018/0145503 A1) teaches, The overcurrent protection device includes: a current detection unit configured to detect, as a sense voltage, a sense current flowing through a current sense terminal of a voltage-controlled semiconductor device; an overcurrent detection unit configured to compare the sense voltage detected by the current detection unit with an overcurrent threshold value to output an overcurrent detection signal; a mode determination unit configured to determine whether a superposition mode in which a transient sense voltage is superimposed on the sense voltage or a normal mode in which the transient sense voltage is not superimposed on the sense voltage; and a timing adjustment unit configured to adjust a detection start timing of the overcurrent detection signal based on a result of determination by the mode determination unit.
However  Minagawa fails to teach, A method for monitoring a multi-die power module comprising 2*N dies that are in a half-bridge switch configuration…….  monitoring a voltage that is representative of a voltage on the gate of the selected die, the monitoring of the voltage is executed after a first predetermined time period, the first predetermined time period value is determined from a first reference voltage, the value of which is strictly inferior to the minimum value of the threshold voltages of the dies of the multi-die power module, wherein each of the threshold voltages corresponds to a voltage level at which a die of the multi- die power module begins to conduct current.
The cited prior art does not teach or suggest “A method for monitoring a multi-die power module comprising 2*N dies that are in a half-bridge switch configuration, characterized in that the method comprises the steps of: setting the dies in a non-conductive state, selecting one die which is blocking a voltage, injecting a current in a gate of the selected die in order to charge an input parasitic capacitance of the selected die, monitoring a voltage that is representative of a voltage on the gate of the selected die, the monitoring of the voltage is executed after a first predetermined time period after beginning the injecting of the current in the gate of the selected die, the first predetermined time period value is determined from a first reference voltage, the value of which is strictly inferior to the minimum value of the threshold voltages of the dies of the multi-die power module, and memorizing the value of the monitored voltage when the value of the monitored voltage is at a voltage plateau, wherein each of the threshold voltages corresponds to a voltage level at which a die of the multi- die power module begins to conduct current” (as recited in the independent claim 9), and 
“A device for monitoring a multi-die power module comprising 2*N dies that are in a half-bridge switch configuration, characterized in that the device comprises: a setter for setting the dies in a non-conductive state, a selector for selecting one die which is blocking a voltage, an injector for injecting a current in a gate of the selected die in order to charge an input parasitic capacitance of the selected die, a monitor for monitoring a voltage that is representative of a voltage on the gate of the selected die, the monitoring of the voltage is executed after a first predetermined time period after beginning the injecting of the current in the gate of the selected die, the first predetermined time period value is determined from a first reference voltage, the value of which is strictly inferior to the minimum value of the threshold voltages of the dies of the multi-die power module, and a memory for memorizing the value of the monitored voltage when the value of the monitored voltage is at a voltage plateau, wherein each of the threshold voltages corresponds to a voltage level at which a die of the multi- die power module begins to conduct current” as recited in the independent claim 13).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858